Citation Nr: 1220345	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  10-01 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to October 1952. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2012, the Veteran and his friend testified by videoconference from El Paso, Texas, before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing is in the claims file. 

During his January 2012 Board hearing the Veteran raised the issues of entitlement to service connection for leg weakness/falls secondary to cold exposure during service, and entitlement to service connection for disequilibrium/falls secondary to bilateral hearing loss, but these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The claims of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below, and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was previously denied by the RO in a rating decision dated in January 2002; the Veteran did not appeal that decision, and no new evidence pertinent to the basis of the denial of that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.

2.  New evidence received since the January 2002 rating decision relates to an unestablished fact necessary to decide the claim, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The January 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§  3.104, 20.302, 20.1103 (2011). 

2.  Evidence submitted to reopen the claim of service connection for bilateral hearing loss is new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326.  

In this case the Board is granting the Veteran's request to reopen a previously denied claim for service connection for bilateral hearing loss; the only issue resolved in this decision.  Given the favorable disposition of this issue, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and material evidence, bilateral hearing loss 

In a rating decision in January 2002, the RO denied service connection for bilateral hearing loss.  The Veteran did not appeal that decision, and no new evidence pertinent to the basis of the denial of that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  Therefore, the January 2002 decision is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§  3.104, 20.302, 20.1103 (2011). 

In January 2009, the Veteran filed a new claim for service connection for bilateral hearing loss.  In a rating decision in June 2009 the RO denied the claim on the grounds of no new and material evidence.  

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (as in effect since August 2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

As the application to reopen the claim was received in January 2009, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.

The basis of the January 2002 denial was that there was no record of hearing loss within the year after service, and that the Veteran's hearing loss was related to noise in his post-service employment.  

In order for additional evidence to be considered new and material, it must relate to the basis for the prior denial of the claim.  

The evidence compiled since the January 2002 rating decision includes statements from a few of the Veteran's military acquaintances, including a former Captain Commanding Officer.  According to this witness, a retired Lieutenant Colonel, the Veteran was part of a mortar platoon, and fired over 100 rounds of high explosive ammunition at the North Korean enemy.  He stated that the rounds, which were extremely loud, were fired as rapidly as possible and lasted for several hours, and added that there was no hearing protection available.

The evidence also includes testimony during the Veteran's 2012 videoconference Board hearing from another military buddy, who recalled that the Veteran had complained during conversations between the two of them while in service of being unable to hear.  He specifically recalled two such instances; once in the chow line, and another time while on guard duty.  

Lastly, the Veteran submitted records from Dr. Mark Wegleitner and an opinion dated May 10, 2012 that relates the Veteran's hearing loss to his military service.

The new evidence directly addresses the reasons for the prior denial and must be presumed credible for the purpose of reopening the claim.  Justus, 3 Vet. App. at 512-13.  Therefore, because new and material evidence has been presented, the Veteran's request to reopen his claim for service connection for bilateral hearing loss is granted.


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for bilateral hearing loss is reopened and, to that extent only, the appeal is granted.


REMAND

Having reopened the claim for service connection for bilateral hearing loss based on new and material evidence, the Board has jurisdiction to review the underlying service connection claim de novo, based on the whole record.  For the reasons that follow the Board finds that additional development is warranted for the claims of entitlement to service connection for bilateral hearing loss and for tinnitus.

The Veteran has stated that his hearing loss and tinnitus began in-service.  He reports that he was in a mortar outfit during service and was exposed to excessively loud weapons, including cannons.  He, and his witnesses, also maintain that the Veteran had combat service in Korea.

Although requested, the Veteran's service records have not been found, and are presumed to be fire related; but U.S. Army Daily Sick Report records dated in 1952 confirm that the Veteran served with the Heavy Mortar Company, 224th Infantry.

After service the Veteran attained civilian employment at a federal missile range installation.

Private medical records show that the Veteran's hearing underwent a dramatic threshold shift during his federal civilian employment in 1992.  During a December 1992 Workers' Compensation audiology examination the Veteran reported that his first exposure to loud noises was in 1952, during service.  According to the December 1992 Workers' Compensation audiology examiner, the Veteran's hearing loss is related, in large part, to his post-service occupational noise.  It is unclear, however, whether the Veteran was then granted Workers' Compensation for his bilateral hearing loss, as these records are not in the claims file.

In December 2001, a VA audiology examiner conceded that noise during military service could have contributed to the Veteran's hearing loss, but then stated that without a hearing testing from 1952 he could not determine how much of the hearing loss was service-connected.  He then indicated that he suspected that the noise exposure from the work at the post-service missile range installation was the "cause of the majority" of the Veteran's hearing loss.  Unfortunately, this (and the opinion of the December 1992 Workers' Compensation examiner) does not address the question of whether the Veteran's bilateral hearing loss may actually have started during military service.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23 (2007) (providing, essentially, that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied instead on the absence of service medical records to provide a negative opinion).  The evidence is therefore inadequate for a decision in this matter.  Remand for a new examination and opinion is therefore warranted.

As regards the claim of service connection for tinnitus, in January 2012 the Veteran testified that he first began to have ringing in the ears while in Korea and that he still has it.  The Board finds that the Veteran was exposed to noise in service and therefore, an examination, with an opinion, is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On remand a request should also be made for all of the Veteran's 1992 OWCP claim records.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request all of the Veteran's 1992 claim records from the Office of Workers' Compensation Programs (OWCP), including decisional documents, from the U.S. Department of Labor, and associate them with the claims file.

2.  Schedule the Veteran for a new VA examination regarding the claims for service connection for bilateral hearing loss and tinnitus.  The claims file and a copy of this Remand must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests should be done, and all findings must be reported in detail.  

The examiner is instructed to assume, as fact, that the Veteran's military service in a mortar unit entailed exposure to loud noises

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or more) that the Veteran's bilateral hearing loss and tinnitus is related to some incident of active military service, including the Veteran's exposure to mortars and small arms fire.  When offering this opinion, the examiner should also address the 1992 Worker's Compensation claim, as well as the May 2012 opinion from Dr. Wegleitner.

A complete rationale for all opinions must be set forth in the examination report.

3.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims; and that the consequences for failure to report for a VA examination without good cause may include denial of one or more of his claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  

4.  After completing the above development, and any other development deemed necessary, readjudicate the claims on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


